PER CURIAM.
The Juvenile Rules Committee of The Florida Bar has submitted proposed amendments to the Florida Rules of Juvenile Procedure to implement our holding in The Florida Bar, In re Advisory Opinion HRS Nonlawyer Counselor, 547 So.2d 909 (Fla.1989), wherein we ordered the Florida Department of Health and Rehabilitative Services to end its practice of law by lay counselors. The proposed amendments were unanimously endorsed by The Florida Bar Board of Governors. We approve the amendments. Appended is the text of the amended portions of the rules, which become effective upon the filing of this opinion. The committee notes (reasons for change) are included for explanation and guidance only and are not adopted as an official part of the rules.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.
APPENDIX
[[Image here]]
*1361[[Image here]]
*1362[[Image here]]
*1363[[Image here]]
*1364[[Image here]]
*1365[[Image here]]